In a family offense proceeding pursuant to Family Court Act article 8, Jorge Bernal appeals from an order of the Family Court, Queens County (Módica, J.), dated March 6, 2007, which denied his motion to vacate an order of protection of the same court dated August 4, 2006, which, after a hearing, inter alia, directed him to stay away from the petitioner and her home.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the appellant’s motion to vacate the order of protection issued against him. The appellant *590failed to show good cause to vacate the order of protection (see Family Ct Act § 844; Matter of Marks v Marks, 24 AD2d 1017 [1965], affd 17 NY2d 787 [1966]). To the extent the appellant sought vacatur pursuant to CPLR 5015 (a) (2), he failed to provide any additional evidence which could not have been discovered previously or would have changed the result (see Matter of Mohammad v Mohammad, 299 AD2d 363 [2002]; Matter of Jenna R., 207 AD2d 403 [1994]; Matter of Amina W. v Curven W., 12 Misc 3d 1197 [A], 2006 NY Slip Op 51600[U] [2006]).
The appellant’s remaining contentions are without merit. Miller, J.P., Ritter, Santucci and Balkin, JJ., concur.